Citation Nr: 0528159	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-06 757 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision.  In June 2001, a 
travel board hearing was held before the undersigned.  A copy 
of the transcript is in the claims folder.  The Board 
remanded the case in August 2001 and September 2004 for 
further development.  The case is now before the Board for 
final appellate review.   


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant for an equitable disposition of the 
veteran's appeal.

2.  The veteran has completed 3 years of high school and has 
training as a chef.  He has indicated that he last worked 
full-time in a bakery in 1982.

2.  The veteran's sole service-connected disability is pes 
planus, rated as 50 percent disabling; this disability does 
not preclude him from securing or following a substantially 
gainful occupation which is sedentary in nature.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran has been provided VCAA content-complying notice 
and VA process via an August 2002 letter.  This letter 
advised him about what information and evidence was needed to 
substantiate his claim and what information and evidence had 
to be submitted by him, namely, any additional evidence and 
argument concerning whether he was entitled to a TDIU and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The letter advised him about what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal Agencies.  March 2004 and March 2005 
supplemental statement of the cases (SSOCs) further notified 
him of the information and evidence needed to substantiate 
his claim and included VA's regulation implementing the VCAA.  

Although the foregoing documents did not specifically contain 
the "fourth element" (i.e., telling him to provide any 
relevant evidence in his possession), he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  When considering the notification letter and 
SSOC described above, as a whole, the Board finds the he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claim was 
adjudicated in January 2000.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notice provided to the veteran in 2002 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated in a March 2004 SSOC.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and records from the Social 
Security Administration (SSA).  The veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran examinations in 
October 1999 and December 2004.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  

Analysis

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Currently, service connection is in effect for only one 
disability:  bilateral pes planus that is rated as 50 percent 
disabling.  This rating does not meet the numerical 
requirement to satisfy the schedular requirements for 
consideration of a TDIU.  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

The veteran's educational history includes three years of 
high school and six months of military chef training.  The 
veteran indicated at his travel board hearing in June 2001 
that he did not try vocational training because he is "a 
blue collar worker."          

The veteran testified at his travel board hearing that he had 
not worked on a full-time basis in 15 years due to his pes 
planus.  Following service, he had worked at a bakery until 
he was fired (apparently for taking too many sick days for 
his pes planus and for an incident in which he took off his 
boots to tape up his arches).  His last full-time job was as 
a house painter which required standing and climbing ladders 
and scaffolds.  However, since the veteran was unable to 
climb, he could only paint "how tall [he] was" and lost the 
job.  Subsequently, he worked for the Central Ohio Vision 
Center, on a piece work basis, where he found a sedentary job 
working a drill press.  He worked there until the work 
concluded.  

However, there is evidence which contradicts the veteran's 
assertion that he has not worked due to his pes planus.  In a 
psychological evaluation from Columbus Psychological Services 
dated in February 1990 from the SSA, the veteran indicated 
that he worked as an armed security guard but quit because he 
worried about shooting someone because of his poor peripheral 
vision.  As for his bakery job, the veteran stated that he 
lost that job because "he didn't take the [bakery] job 
seriously and wishes now he would have stayed there."  He 
also worked for a camera company and was promoted to manager 
but was unable to do the paperwork.  The veteran indicated 
his inability to work was from a combination of factors:  
inability to read and inability to stand due to his feet and 
stress.  Simply, his work history does not demonstrate an 
inability to work due solely to his pes planus.  

Additionally, existing treatment records do not show that the 
veteran was frequently seen for his pes planus or that the 
disability affected his employment.  VA medical records 
reflect that the veteran sought treatment for various 
conditions between October 1998 to May 2003.  While he 
complained of his pes planus on several occasions, he was 
primarily seen in the podiatry clinic for nail and callus 
care and to have his orthotics adjusted.  However, in the 
examination report in October 1999, the VA examiner did note 
that the veteran last worked 10 years ago due to his VA 
service-connected and SSA disabilities.  The examiner also 
noted that the veteran walks with a cane and wears 
conventional shoes with orthotics.

Moreover, although the veteran testified that he has been 
receiving disability benefits from the SSA for the last ten 
years, there is no evidence that the benefits are related to 
his pes planus.  According to SSA documents associated with 
the claims folder, he receives SSA benefits for his 
osteoarthritis and allied disorders, obesity, affective 
disorders, blindness and low vision.  While the SSA has found 
him unemployable, the disabilities for unemployability are 
not related to his VA service-connected disability.  While 
SSA determinations regarding unemployability and disability 
may be relevant in VA determinations, they are not binding on 
VA.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Here, the bases for SSA determination are 
not the same as that for the current TDIU claim.  Therefore, 
the SSA's determination of unemployability is not relevant.       

Finally, in the December 2004 examination report, the VA 
examiner opined that the veteran's pes planus would limit his 
ability to be employed in a position requiring prolonged 
standing and walking.  While the examiner noted that the 
veteran's previous employment as a painter required standing 
on his feet, he stated that the veteran would not be limited 
from sedentary employment.  

Although some evidence demonstrates that the veteran is 
perhaps precluded from work which requires extended periods 
of standing, nothing has been shown that his pes planus would 
bar him from all gainful employment.  Some of his former 
jobs, as a house painter and work in a bakery, required him 
to stand; however, there are other types of employment for 
which the veteran would not have to stand.  The VA examiner 
noted that sedentary employment would be suitable for the 
veteran and the veteran has not indicated that he has pursued 
sedentary employment opportunities.  He has successfully 
worked sedentary jobs in the past (i.e. security guard and 
camera shop manager).  The Board acknowledges the veteran's 
contention that he is a "blue collar worker" but does not 
find that that limits his ability to engage in a sedentary 
job as evidenced by his employment history.  

The RO determined that the veteran was not unemployable due 
to service-connected disability alone and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a TDIU is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


